DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
 
Response to Amendment
This Office Action is in response to the RCE filed on 02/09/2022 for claims filed 01/04/2022.
Status of the Claims:
Claim(s) 1, 5, 10 and 14 has/have been amended.
Claim(s) 1-18 is/are pending in this Office Action.

Response to Arguments
Applicant’s arguments with respect to the amendments of claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-4, 7-13 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 9,100,575 to Lee et al. (hereinafter Lee) in view of IDS provided reference CN 20485715 to LIN et al. (hereinafter LIN).

Regarding independent claim 1, LEE teaches an electronic apparatus receiving an image data related to an image (video stabilization camera capturing plural frames, see abstract), comprising: 
a display device comprising a display panel displaying the image, wherein the display panel comprises a plurality of pixels arranged in an array (display 1400, see Fig. 14);
a sensor detecting a movement status of the electronic apparatus when the electronic apparatus shakes to generate at least one movement parameter (gyro sensor, G-sensor or accelerometer, see col. 7 lines 36-46); and 
a processor receiving the at least one movement parameter and calculating compensation data according to the at least one movement parameter and size information of the display panel to indicate a direction for shifting a reference image point of the image on the display panel (in video stabilization 
wherein the display device receives the image data and the compensation data and generates display data according to the image data and the compensation data (view is adjusted, see col. 20 lines 56-61), and 
wherein the display device displays the image according to the display data (view is adjusted and displayed, see col. 20 lines 56-61); and
wherein the display device further comprises: 
…receiving the image data and the compensation data, generating the display data according to the image data and the compensation data (the view is adjusted and displayed based on the adjustment data, hence compensation data and the image data, see col. 20 lines 56-61); and 
…receiving the display data, generating image signals according to the display data, and providing the image signals to the display panel (the view is adjusted and displayed based on the adjustment data, hence compensation data and the image data, see LEE col. 20 lines 56-61.
But LEE fails to clearly specify “wherein the display device further comprises: 
a controller …; and 
a data driver …”.
However, LIN teaches a display device 10 (see LIN Fig. 1A) “wherein the display device further comprises: 
a controller receiving (a processing unit 20, see LIN Figure explanation section in page 5); and
a data driver (a display drive circuit 100, see LIN Fig. 1A)”.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE’s image stabilization camera, by combining the display components, as taught by LIN.  
One of ordinary skill in the art would have been motivated to do this modification in order to improve the display quality as suggested by LIN (see last paragraph of page 4).
display drive circuit 100, see LIN Fig. 1A) the display data, generating image signals according to the display data, and providing the image signals to the display panel (see LEE rejection above)”.

Regarding claim 2, LEE in view of LIN teaches the electronic apparatus as claimed in claim 1, wherein the at least one movement parameter comprises a direction parameter and a distance parameter, the direction parameter indicates a movement direction of the electronic apparatus (uses distance and direction, see col. 16 lines 54-63), and the movement direction is inverse to the direction for shifting the reference image point (The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see LEE col. 17 lines 40-55).

Regarding claim 3, LEE in view of LIN teaches the electronic apparatus as claimed in claim 2, wherein the movement status comprises a movement speed and the movement direction of the electronic apparatus, and the sensor calculates a movement distance in a period according to the movement speed and generates the direction parameter and the distance parameter according to the movement direction and the movement distance (hence uses an accelerometer, see LEE col. 7 lines 36-46).

Regarding claim 4, LEE in view of LIN teaches the electronic apparatus as claimed in claim 1, wherein the size information of the display panel comprises at least one of size of the display panel, resolution of the display panel, a distance between adjacent two pixels of the display panel, and the number of pixels per inch on the display panel (a margin area size of the display panel is selected to be used for stabilization level, hence size information, see LEE Fig. 14 and col. 22 lines 60-67).

Regarding claim 7, LEE in view of LIN teaches the electronic apparatus as claimed in claim 1, wherein the sensor comprises at least one of a G-sensor, a camera, and a Gyro meter (gyro sensor, G-sensor or accelerometer, see LEE col. 7 lines 36-46).

Regarding claim 8, LEE in view of LIN teaches the electronic apparatus as claimed in claim 1, wherein the processor is a central processing unit, a graphics processing unit, a Tensor processing unit, a microcontroller unit, or a digital signal processing unit (can be a central processing unit, see LEE col. 27 lines 50-57).

Regarding claim 9, L LEE in view of LIN EE teaches the electronic apparatus as claimed in claim 1, wherein the electronic apparatus is a mobile phone, a tablet, or an automotive display apparatus (the electronic apparatus is a camera, and any device that can carry such is considered to be able to implement LEE invention, see LEE col. 1 lines 19-23).

Regarding independent claim 10, LEE teaches an electronic apparatus comprising: 
a display device comprising a display panel, receiving an image data, and displaying an image related to the image data on the display panel, wherein a reference image point of the image is 
a sensor detecting a movement status of the electronic apparatus when the electronic apparatus shakes to generate at least one movement parameter (gyro sensor, G-sensor or accelerometer, see LEE col. 7 lines 36-46); and 
a processor receiving the least one movement parameter and calculating compensation data according to the at least one movement parameter and size information of the display panel (in video stabilization device 610 in order to calculate compensation data it receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see LEE col. 14 lines 16-25), 
wherein when the display device receives the compensation data, the display device displays the image by shifting the reference image point of the image from the first location to a second location on the display panel to display according to the compensation data (in video stabilization device 610 in order to calculate compensation data it receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25.  The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see LEE col. 17 lines 40-55) and
wherein the display device further comprises: 
… receiving the image data, mapping a reference image element which is obtained from the image data to the first location, and generating display data according to the mapping wherein the reference image point of the image corresponds to the reference image element (camera display receives image data from the camera’s image sensor and displays the image and reference image points, see LEE Fig. 15); and 

wherein when … receives the compensation data, the controller re-maps the reference image element of the image data to the second location instead of the first location according to the compensation data and modifies the display data according to the re-mapping, and the data driver generates the image signals according to the modified display data (in video stabilization device 610 in order to calculate compensation data it receives the movement parameter from the motion measurer and a margin area size of the display panel is selected to be used for stabilization level, hence size information, see col. 14 lines 16-25.  The movement parameters can be the direction for shifting a reference point such as points A, B, C or D as indicated in the display as shown in Fig. 9, see LEE col. 17 lines 40-55).
But LEE fails to clearly specify “wherein the display device further comprises: 
a controller …; and 
a data driver …”.
However, LIN teaches “wherein the display device (a display device 10, see LIN Fig. 1A) further comprises: 
a controller (a processing unit 20, see LIN Figure explanation section in page 5); and 
 a data driver (a display drive circuit 100, see LIN Fig. 1A)”.
References are analogous art and they are from the same field of endeavor.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify LEE’s image stabilization camera, by combining the display components, as taught by LIN.  


Regarding claim 11, LEE in view of LIN teaches the electronic apparatus as claimed in claim 10, wherein the at least one movement parameter comprise a direction parameter and a distance parameter (uses distance and direction, see LEE col. 16 lines 54-63).

Regarding claim 12, LEE in view of LIN teaches the electronic apparatus as claimed in claim 11, wherein the movement status comprises a movement speed and a movement direction of the electronic apparatus, and the sensor calculates a movement distance a period according to the movement speed and generates the direction parameter and the distance parameter according to the movement direction and the movement distance (hence uses an accelerometer, see LEE col. 7 lines 36-46).
	
Regarding claim 13, LEE in view of LIN teaches the electronic apparatus as claimed in claim 10, wherein the size information of the display panel comprises at least one of size of the display panel, resolution of the display panel, a distance between adjacent two pixels of the display panel, and the number of pixels per inch on the display panel (a margin area size of the display panel is selected to be used for stabilization level, hence size information, see LEE Fig. 14 and col. 22 lines 60-67).
	
Regarding claim 16, LEE in view of LIN teaches the electronic apparatus as claimed in claim 10, wherein the sensor comprises at least one of a G--sensor, a camera, and a Gyro meter (gyro sensor, G-sensor or accelerometer, see LEE col. 7 lines 36-46).
	
Regarding claim 17, LEE in view of LIN teaches the electronic apparatus as claimed in claim 10, wherein the processor is a central processing unit, a graphics processing unit, a Tensor processing unit, a microcontroller unit, or a digital signal processing unit (can be a central processing unit, see LEE col. 27 lines 50-57).

Regarding claim 18, LEE in view of LIN teaches the electronic apparatus as claimed in claim 10, wherein the electronic apparatus is a mobile phone, a tablet, or an automotive display apparatus (the electronic apparatus is camera, and any device that can carry such is considered to be able to implement LEE invention, see LEE col. 1 lines 19-23).

Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 5, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the electronic apparatus as claimed in claim 1, wherein the controller further generates a timing control signal, and the display device further comprises: 
a timing controller controlled by the timing control signal to generate a first timing signal and a second timing signal; 
a scan driver receiving the first timing signal and generating driving signals to the display panel according to the first timing signal to drive the plurality of pixels; 


Regarding claim(s) 6, claim(s) further depends from claim 5 and is/are allowable for the same reasons stated above.

Regarding claim 14, none of the prior art cited alone or in combination provides the motivation to teach the following claimed limitations, with emphasize that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements make them allowable over the prior art of record, the electronic apparatus as claimed in claim 10, wherein the display panel comprises a plurality of pixels arranged in an array, the controller further generates a timing control signal, and the display device further comprises: 
a timing controller controlled by the timing control signal to generate a first timing signal and a second timing signal; and 
6a scan driver receiving the first timing signal and generating driving signals to the display panel according to the first timing signal to drive the plurality of pixels, 
wherein the data driver further receives the second timing signal, and providing the image signals to the driven pixels according to the second timing signal, 
wherein the display panel is controlled by the scan driver and the data driver to display the image, wherein when the controller receives the compensation data, the display panel displays the image by using the second location to display the reference image point of the image instead of the first location.
Regarding claim(s) 15, claim(s) further depends from claim 14 and is/are allowable for the same reasons stated above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGEL L GARCES-RIVERA whose telephone number is (571)270-7268. The examiner can normally be reached Mon-Fri 9AM-7PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Twyler Haskins can be reached on 5712727406. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANGEL L GARCES-RIVERA/Examiner, Art Unit 2698